F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         April 14, 2006
                                TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                         Clerk of Court

 DAN HENRY TIJERINA,
              Plaintiff-Appellant,                      No. 05-4276
 v.                                             (D.C. No. 2:04-CV-935-PGC)
 SCOTT V. CARVER,                                         (D. Utah)
              Defendant-Appellee.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      Appellant, a prisoner appearing pro se, seeks relief pursuant to 42 U.S.C. §

1983. Appellant filed a motion for injunctive relief, requesting a restraining order

prohibiting the Utah Department of Corrections from confiscating his legal



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
materials or denying him access to the courts. He alleged “that on May 30, 2005,

prison officials required [him] to catalogue all his legal materials and place any

excess materials into storage, thereby allowing [him] to access only a limited

quantity of materials at a time.” Order, 2 (D. Utah Sept. 23, 2005). Appellant

asserts that this policy limits his right to access the courts.

      The district court issued an order denying him injunctive relief. Id. at 3. In

this interlocutory appeal, Appellant claims that he was wrongfully denied a

preliminary injunction. We review a district court’s denial of injunctive relief for

abuse of discretion. Davis v. Mineta, 302 F.3d 1104, 1110-11 (10th Cir. 2002).

      The district court explained that it “is well aware of the Utah State Prison’s

legal access polices and its practice of requiring inmates with excessive amounts

of legal materials to catalogue and access them a limited amount at a time.”

Order, supra, at 2. The court stated that this practice had been determined a

reasonable security measure. Id. at 2-3. In addition, the court noted that

Appellant had failed to “allege any facts showing that the policy has been

unreasonably applied in his case.” Id. at 3.

      We grant Appellant’s motion for leave to proceed in forma pauperis on

appeal. We remind Appellant of his obligation to continue to make partial

payments of his filing fee until paid in full. We have carefully reviewed the

briefs of Appellant and Appellee, the district court’s disposition, and the record


                                           -2-
on appeal. 1 We are in accord with the district court’s denial of issuance of a

preliminary injunction, and, for substantially the same reasons set forth by the

district court in its September 23, 2005, order, we AFFIRM the district court’s

denial of injunctive relief.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




      1
        At this time, we deny Appellee’s motion for summary disposition based on
lack of appellate jurisdiction, which we also construe Appellee having conceded
in its brief.

                                         -3-